Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered. By way of this submission, Applicant has amended claim 1 and cancelled claims 3 and 4.
Claims 1, 5-7, and 12-16 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated December 13, 2021.

Drawings
Applicant has requested acceptance of drawings filed on July 28, 2019. However, there is no record of any papers filed on this date in the application file wrapper.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, submitted on April 6, 2022.

Information Disclosure Statement
The English translation of the International Search Report and the Written Opinion of the International Search Authority has been received by the Office. An updated annotation of the form SB/08 submitted on January 2, 2019 is attached.

Claim Rejections - 35 USC § 112
Claims 1 and 5-7 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the gene is isolated from subject's tears, …” The phrasing of the claim creates ambiguity as to whether or not the claim requires a method step of performing the isolation of the gene, or if the claim merely indicates a possible place within the body where the claimed antibody might bind to a protein. If the claim is intended to recite a method step, this creates a further issue of indefiniteness, as claim 5 depends from claim 1, which recites a composition. A composition of matter cannot include method steps. It is unclear as to what constitutes the infringing activity.
Similarly, claim 6 recites a method of “measuring the expression level of the gene” while depending from claim 1, which recites a composition of matter. It is unclear as to what constitutes the infringing activity; either by an antibody that is capable of measuring expression levels as in claim 1, or alternatively whether one must perform one of the assays recited in claim 6 in order to infringe the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsiougiannis (Clin Exp Immunol. 2015 Aug;181(2):244-52).
Katsiougiannis teaches that salivary gland epithelial cells in Sjogren’s syndrome patients are in an autophagic state (page 250, left column, second paragraph), and that measurement of microtubule-associated protein 1 light chain 3 in its membrane-bound form (LC3B-II) by immunoblot (Western blot) is a method to detect autophagy in salivary gland cells (page 247, left column, third paragraph). While Katsiougiannis does not explicitly teach an antibody which measures expression of LC3B-II, the use of an immunoblot for LC3B-II (see, e.g., Figure 2C), would inherently require the use of such an antibody. Katsiougiannis therefore inherently teaches this aspect of the claims. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsiougiannis (Clin Exp Immunol. 2015 Aug;181(2):244-52) in view of Speicher (US20150233930A1).
Applicant argues that in order to establish that LC3-II or ATG5 is the biomarker for diagnosing Sjogren's syndrome dry eye, it must be established that the autophagic state necessarily triggers Sjogren's syndrome dry eye over non-Sjogren's syndrome dry eye in order to satisfy the limitations of the claims as amended, and the cited references do not establish a causal relationship this causal relationship.
Applicant’s arguments in view of the amendments to the claims have been considered but do not fully address this issue. In the interest of compacting prosecution, the above rejection is hereby withdrawn, and the following new grounds of rejection is hereby issued:

Claims 1, 5-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsiougiannis (Clin Exp Immunol. 2015 Aug;181(2):244-52, cited previously) in view of Speicher (US20150233930A1, cited previously), Ma (Diagn Pathol. 2014 Jan 20;9:5), and Jiang (US20150233930A1).
Katsiougiannis teaches that salivary gland epithelial cells in Sjogren’s syndrome patients are in an autophagic state (page 250, left column, second paragraph), and that measurement of microtubule-associated protein 1 light chain 3 in its membrane-bound form (LC3B-II) by immunoblot (Western blot) is a method to detect autophagy in salivary gland cells (page 247, left column, third paragraph).
However, Katsiougiannis is silent with regards to measurement of ATG5.
Speicher teaches that ATG5 is an essential protein for autophagy, at that cells with high autophagy exhibit high expression of ATG5 (para. 0219). Speicher also teaches methods and kits for identifying autophagy level of a cell in a mammalian subject's biological sample by identifying the presence of biomarkers of interest (para. 0016). These diagnostic reagents may include antibodies which bind to the biomarker (para. 0126). Speicher also teaches immunoassays for the detection of biomarkers (para. 0157). Speicher also teaches that changes in the protein level of a biomarker relative to a healthy reference standard may indicate a disease (para. 0048-0049 and 0140, also see para. 0165-0166). 
Ma teaches the use of SB203580, an inhibitor of p38-MAPK, for the treatment of Sjogren’s dry eye in a mouse model (see, e.g., abstract, page 2, left column, last paragraph, and Figure 3). 
Jiang teaches that SB203580 is a common P38 MAPK inhibitor (para. 0120). Jiang also teaches that SB203580 inhibits autophagy (para. 0024). 
Jiang further teaches that the pathway of autophagy works through Atg5-Atg12 to LC3 pathway so as to induce cell autophagy (para. 0062 and Figure 37). Jiang further teaches that inhibitors of autophagy may inhibit signal transduction pathways of cells such as LC3 and ATG5 (para. 0019).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since according to the teachings of Ma and Jiang, treatment with SB203580, which is an inhibitor of autophagy, was able to treat Sjogren’s dry eye. Jiang also recognizes that ATG5 and LC3 are involved in the autophagy pathway. Likewise, both Katsiougiannis and Speicher recognize that LC3-II and ATG5 are useful biomarkers for autophagy, and Katsiougiannis further states that salivary gland epithelial cells in Sjogren’s syndrome patients are in an autophagic state. 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). MPEP 2141.03.
Since an inhibitor of autophagy is able to treat Sjogren’s dry eye according to the teachings of Ma, it follows that other biomarkers of autophagy would naturally decrease in response to this treatment. The skilled artisan could envision the use of other biomarkers of autophagy, such as ATG5 and LC3-II, as a way to diagnose Sjogren’s dry eye, as well as monitor the efficacy of treatment, since according to the teachings of Jiang, inhibitors of autophagy may inhibit expression of ATH5 and LC3, and Speicher teaches methods and kits for identifying autophagy level of a cell in a mammalian subject's biological sample by identifying the presence of biomarkers of interest.
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018). MPEP 2143.02. 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alessandri (Annals of the Rheumatic Diseases 2015;74:796) teaches that in primary Sjogren’s syndrome, T cells present high levels of autophagy, which may up-regulate the expression of pro-inflammatory cytokines, providing evidence for a role of this process in the pathogenesis of primary Sjogren’s syndrome and identifying a possible therapeutic target. (left column, “Conclusions”).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            
/DANIEL E KOLKER/            Supervisory Patent Examiner, Art Unit 1644